                      Case 17-25901                 Doc 79           Filed 02/27/19 Entered 02/27/19 14:58:04                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Isom Bearden                                                                    §           Case No. 17-25901
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    08/29/2017 . The undersigned trustee was appointed on 08/29/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               20,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                              0.00
                                                     Bank service fees                                                                    0.00
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                    5,660.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               14,340.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-25901                  Doc 79          Filed 02/27/19 Entered 02/27/19 14:58:04                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 01/04/2018 and the
      deadline for filing governmental claims was 02/26/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,184.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,184.00 , for a total compensation of $ 2,184.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 15.56 , for total expenses of $ 15.56 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/22/2019                                     By:/s/STEVEN R. RADTKE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                     Page:       1
                                           Case 17-25901         Doc 79     Filed 02/27/19 Entered 02/27/19 14:58:04                                      Desc Main
                                                                                        FORM 1
                                                                    INDIVIDUALDocument     Page
                                                                               ESTATE PROPERTY   3 of 11AND REPORT
                                                                                               RECORD
                                                                                                ASSET CASES
                                                                                                                                                                                                      Exhibit A
Case No:              17-25901                      DLT             Judge:        Deborah L. Thorne                            Trustee Name:                      STEVEN R. RADTKE
Case Name:            Isom Bearden                                                                                             Date Filed (f) or Converted (c):   08/29/2017 (f)
                                                                                                                               341(a) Meeting Date:               10/02/2017
For Period Ending:    01/22/2019                                                                                               Claims Bar Date:                   01/04/2018


                                   1                                             2                            3                             4                          5                             6

                         Asset Description                                     Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                               Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                         Exemptions,                                                                               Assets
                                                                                                       and Other Costs)

  1. 6932 South Paxton Avenue                                                        425,000.00                   425,000.00               OA                                      0.00                        FA
     Chicago Il 60649-1718 Cook
  2. 2014 Ford Fusion Mileage: 19000 Location: 6932 South                             10,500.00                    10,500.00                                                       0.00                        FA
     Paxton
  3. 2001 Chrysler Prowler Mileage: 14000 Location: 6932 South                        20,000.00                    20,000.00                                               20,000.00                           FA
     Pa
  4. Living Room Set: 1 Couch, Chase Lounge, Coffee Table From                              90.00                       0.00                                                       0.00                        FA
     19
  5. Queen Bed & Night Stand Location: 6932 South Paxton                                    70.00                       0.00                                                       0.00                        FA
     Avenue,
  6. Computer Desk Location: 6932 South Paxton Avenue,                                      20.00                       0.00                                                       0.00                        FA
     Chicago Il
  7. Dining Table & Chairs Location: 6932 South Paxton Avenue,                              80.00                       0.00                                                       0.00                        FA
     Ch
  8. Wall Unit Location: 6932 South Paxton Avenue, Chicago Il                               50.00                       0.00                                                       0.00                        FA
     606
  9. Tv Location: 6932 South Paxton Avenue, Chicago Il 60649-                              200.00                       0.00                                                       0.00                        FA
     1718
 10. Laptop Location: 6932 South Paxton Avenue, Chicago Il                                  50.00                       0.00                                                       0.00                        FA
     60649-
 11. Clothes Location: 6932 South Paxton Avenue, Chicago Il                                350.00                       0.00                                                       0.00                        FA
     60649
 12. Kitchen Appliances: Stove & Fridge Location: 6932 South Paxt                          100.00                       0.00                                                       0.00                        FA
 13. Cash                                                                                   80.00                       0.00                                                       0.00                        FA
     Location: 6932 South Paxton Avenue, Chicago Il 60649-1
 14. Location: 6932 South Paxton Avenue, Chicago Il 60649-1718                         2,500.00                         0.00                                                       0.00                        FA
     T
 15. Location: 6932 South Paxton Avenue, Chicago Il 60649-1718                             600.00                       0.00                                                       0.00                        FA
     J
INT. Post-Petition Interest Deposits (u)                                              Unknown                           N/A                                                        0.00                  Unknown


                                                                                                                                                                                Gross Value of Remaining Assets

      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                            Page:        2

TOTALS (Excluding Unknown Values)
                                        Case 17-25901             Doc 79         Filed 02/27/19 Entered
                                                                                  $459,690.00
                                                                                                         02/27/19 14:58:04
                                                                                                  $455,500.00
                                                                                                                                         Desc Main   $20,000.00                     $0.00
                                                                                  Document     Page 4 of 11
                                                                                                                                                         (Total Dollar Amount in Column 6)
                                                                                                                                                                             Exhibit A
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

8/2018 Objection filed to Claim No. 6

6/2018&RXUWKDVWDNHQPDWWHUUHEDQNIXQGVXQGHUDGYLVHPHQW

3/2018 Trustee and creditor made competing claims to funds on deposit at JPMorgan Chase

2/2018 Trustee made demand for turnover of funds held in account at JPMorgan Chase

12/20177UXVWHHDXWKRUL]HGWRVHOOHVWDWH VULJKWWLWOHDQGLQWHUHVWLQ2001 Chrysler Prowler Convertible automobile for $20K

10/2017 Trustee will administer 2001&KU\VOHU3URZOHU&RQYHUWLEOHDXWRPRELOH





Initial Projected Date of Final Report (TFR): 06/01/2019            Current Projected Date of Final Report (TFR): 06/01/2019




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                  Page:           1
                                         Case 17-25901                 Doc 79 Filed 02/27/19
                                                                                           FORM 2Entered 02/27/19 14:58:04                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-25901                                                                                               Trustee Name: STEVEN R. RADTKE                                          Exhibit B
      Case Name: Isom Bearden                                                                                                Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6412
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0323                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/22/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   11/17/17             3          Barbara Casey                             Proceeds of Sale of Automobile                         1129-000              $20,000.00                                $20,000.00

   12/19/18           1001         Isom Bearden                              Debtor Exemptions                                      8100-002                                    $5,660.00           $14,340.00
                                   6932 SOUTH PAXTON AVENUE                  $2,400 [735 ILCS 5/12-1001(c)]
                                   CHICAGO, IL 60649-1718                    $3,260 [735 ILCS 5/12-1001(b)]


                                                                                                             COLUMN TOTALS                                $20,000.00            $5,660.00
                                                                                                                    Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                             Subtotal                                     $20,000.00            $5,660.00
                                                                                                                    Less: Payments to Debtors                   $0.00           $5,660.00
                                                                                                              Net                                         $20,000.00                 $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                       $20,000.00            $5,660.00
                                                                                                                                                           Page:     2
                                 Case 17-25901    Doc 79          Filed 02/27/19 Entered 02/27/19 14:58:04         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6412 - Checking                                        $20,000.00                   $0.00            $14,340.00
                                                                                                         $20,000.00                   $0.00            $14,340.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $20,000.00
                                            Total Gross Receipts:                     $20,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 17-25901                   Doc 79       Filed 02/27/19 Entered 02/27/19 14:58:04                         Desc Main
                                                               Document     Page 7 of 11
                                                                             Exhibit C
                                                                   ANALYSIS OF CLAIMS REGISTER
Case Number: 17-25901                                                                                                                        Date: January 22, 2019
Debtor Name: Isom Bearden
Claims Bar Date: 1/4/2018


Code #     Creditor Name And Address              Claim Class       Notes                                         Scheduled           Claimed             Allowed
           STEVEN R. RADTKE                       Administrative                                                      $0.00          $2,184.00           $2,184.00
100        CHILL, CHILL & RADTKE, P.C.
2100       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
           STEVEN R. RADTKE                       Administrative                                                       $0.00             $15.56             $15.56
100        CHILL, CHILL & RADTKE, P.C.
2200       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
           STEVEN R. RADTKE                       Administrative                                                       $0.00         $1,500.00           $1,500.00
100        CHILL, CHILL & RADTKE, P.C.
3110       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
           STEVEN R. RADTKE                       Administrative                                                       $0.00             $59.44             $59.44
100        CHILL, CHILL & RADTKE, P.C.
3120       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
2          City Of Chicago                        Secured           Claim No. 2 is moot and disallowed pursuant      $692.70           $586.16               $0.00
250        Department Of Finance- Utility Bill                      to order of Court dated 1/8/19
4110       Po Bix 6330
           Chicago, Il 60680-6330


6          Tonya Spencer                          Secured           Secured by 2001 Chrysler Prowler automobile   $35,000.00        $20,000.00          $20,000.00
260        C/O Illinois Advocates, Llc
4110       William M Tasch And Cassandra
           Voissem
           77 W. Washington St., Ste 2120
           Chicago, Il 60602
6          Tonya Spencer                          Priority                                                             $0.00         $2,850.00           $2,850.00
280        C/O Illinois Advocates, Llc
5800       William M Tasch And Cassandra
           Voissem
           77 W. Washington St., Ste 2120
           Chicago, Il 60602
1          Department Of The Treasury             Unsecured                                                        $1,738.76         $1,742.95           $1,742.95
300        Internal Revenue Service
7100       Cincinnati, Oh 45999-0025




                                                                                Page 1                                     Printed: January 22, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 17-25901               Doc 79         Filed 02/27/19 Entered 02/27/19 14:58:04                         Desc Main
                                                             Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-25901                                                                                                                      Date: January 22, 2019
Debtor Name: Isom Bearden
Claims Bar Date: 1/4/2018


Code #     Creditor Name And Address          Claim Class        Notes                                          Scheduled           Claimed             Allowed
3          Slm Bank C/O                       Unsecured                                                         $1,965.00          $2,016.35           $2,016.35
300        Navient Solutions, Llc.
7100       Po Box 9640
           Wilkes-Barre, Pa 18773-9640


4          Tamela Christian                   Unsecured          Claim No. 4 allowed as a general unsecured      $4,960.90         $4,960.90           $4,960.90
300        10900 South Sangamon                                  claim without priority pursuant to order
7100       Chicago, Il 60643                                     entered 4/3/18




5          American Express Centurion Bank    Unsecured                                                          $2,065.00         $1,238.98           $1,238.98
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701


6          Tonya Spencer                      Unsecured          Balance claimed to be secured by 6930-6932     $35,000.00        $21,350.54          $21,350.54
300        C/O Illinois Advocates, Llc                           S. Paxton Avenue and JPMorgan Chase
7100       William M Tasch And Cassandra                         Bank Account is moot and disallowed
           Voissem                                               without prejudice pursuant to order of Court
           77 W. Washington St., Ste 2120                        dated 1/8/19
           Chicago, Il 60602

           Case Totals                                                                                          $81,422.36        $58,504.88          $57,918.72
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                                    Printed: January 22, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-25901              Doc 79    Filed 02/27/19 Entered 02/27/19 14:58:04                 Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                           Exhibit D

     Case No.: 17-25901
     Case Name: Isom Bearden
     Trustee Name: STEVEN R. RADTKE
                         Balance on hand                                                $                14,340.00

               Claims of secured creditors will be paid as follows:

                                                                Allowed           Interim
                                                                Amount of         Payment to         Proposed
       Claim No. Claimant                        Claim Asserted Claim             Date               Payment
                     City Of Chicago-
       2             Disallowed              $          586.16 $            0.00 $           0.00 $              0.00
       6              Tonya Spencer          $       20,000.00 $     20,000.00 $             0.00 $      10,581.00
                 Total to be paid to secured creditors                                  $                10,581.00
                 Remaining Balance                                                      $                 3,759.00


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                             Interim Payments Proposed
                         Reason/Applicant                 Total Requested    to Date          Payment
       Trustee Fees: STEVEN R. RADTKE                    $         2,184.00 $               0.00 $        2,184.00
       Trustee Expenses: STEVEN R. RADTKE                $            15.56 $               0.00 $              15.56
       Attorney for Trustee Fees: STEVEN R.
       RADTKE                                            $         1,500.00 $               0.00 $        1,500.00
       Attorney for Trustee Expenses: STEVEN R.
       RADTKE                                   $                     59.44 $               0.00 $              59.44
                 Total to be paid for chapter 7 administrative expenses                 $                 3,759.00
                 Remaining Balance                                                      $                        0.00


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-25901             Doc 79    Filed 02/27/19 Entered 02/27/19 14:58:04                Desc Main
                                              Document     Page 10 of 11




                                                                  NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 2,850.00 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                              Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                            of Claim           to Date          Payment
     6                    Tonya Spencer                   $         2,850.00 $              0.00 $           0.00
                 Total to be paid to priority creditors                                    $                 0.00
                 Remaining Balance                                                         $                 0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 31,309.72 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                              Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                            of Claim           to Date          Payment
                          Department Of The
     1                    Treasury                        $         1,742.95 $              0.00 $           0.00
     3                    Slm Bank C/O                    $         2,016.35 $              0.00 $           0.00
     4                    Tamela Christian                $         4,960.90 $              0.00 $           0.00
                          American Express
     5                    Centurion Bank                  $         1,238.98 $              0.00 $           0.00
     6                    Tonya Spencer                   $        21,350.54 $              0.00 $           0.00
                 Total to be paid to timely general unsecured creditors                    $                 0.00




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 17-25901              Doc 79   Filed 02/27/19 Entered 02/27/19 14:58:04             Desc Main
                                             Document     Page 11 of 11




                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
